DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a first side on which a substrate is mounted” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10a found in FIG. 1, Mg found in FIG. 3B, TB3 found in FIG. 10, TO found in FIG. 10, WO found in FIG. 13, Sn found in FIG. 4B, Ni found in FIG. 4B, Cu found in FIG. 4B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1, line 17 “layer” should read “layers”.
In claim 1, line 21 “layer” should read “layers”.
In claim 8, lines 3-4, it appears from [0077] of Applicant’s originally filed specification that “between the external copper electrode layer, the external nickel layer, and the external copper electrode layer” should read “between the external copper electrode layer and the external nickel layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20210065982 and hereinafter Jung ‘982) in view of Nishisaka et al (US 20160268046 and hereinafter Nishisaka ‘046).
In regards to claim 1, Jung '982 discloses an electronic component comprising: a multilayer body (110 - FIG. 1; [0031]) including a multilayer main body (αW portion of body 110 - FIG. 3; [0031]) and side gap portions (d portions of body 110 - FIG. 3; [0031]), the multilayer main body including an inner layer portion (αW - FIG. 3; [0031]) including dielectric layers (111 - FIG. 3; [0031]) and internal nickel electrode layers (121 & 122 - FIG. 4; [0031]; see also [0047], noting the internal electrode layers 121 & 122 may be formed of nickel) laminated alternately therein (seen in FIG. 4), and including end surfaces (leftward and rightward surfaces of body 110 as seen in FIG. 4) on both sides in a length direction (X - FIG. 4; [0031]) which intersects a lamination direction (Z - FIG. 4; [0031]) (seen in FIG. 4), wherein the internal nickel electrode layers are exposed at the end surfaces (seen in FIG. 4), the side gap portions being provided on both sides of the multilayer main body in a width direction (Y - FIG. 3; [0031]) which intersects the lamination direction and the length direction (seen in FIG. 3);
external nickel layers (131a & 132a - FIG. 4; [0031]; see also [0065], noting 131a & 132a may be formed of nickel) on the end surfaces of the multilayer body (seen in FIG. 4); and 
external copper electrode layers (131b & 132b - FIG. 4; [0031]; see also [0065], noting 131b & 132b may be formed of copper), each respectively covering one of the end surfaces on which the external nickel layer is provided (seen in FIG. 4); wherein 
where a dimension of the external nickel layers in the lamination direction is defined as TN (dimension of 131a & 132a in Z direction referenced by TN1 as seen in present Office Action Figure 1 (POAF1) below), and a dimension of the multilayer body in the lamination direction is defined as TO (dimension of body 110 in Z direction as seen in FIGs. 3 & 4), a relationship of TN < TO is satisfied (seen in POAF1 below and FIGs. 3 & 4); 
where a dimension of the external nickel layers in the width direction is defined as WN (dimension of 131a & 132a in Y direction referenced by WN1 as seen in POAF1 below), and a dimension of the multilayer body in the width direction is defined as WO (dimension of body 110 in Y direction as seen in FIG. 3), a relationship of WN < WO is satisfied (seen in POAF1 below and FIG. 3); and
the internal nickel electrode layers include at least one uncovered region (uncovered region defined by W and h as seen in FIG. 2) which is not covered with the external nickel layer in the width direction (seen in FIGs. 2 & 4), the internal nickel electrode layers are directly bonded to the external copper electrode layers in the uncovered region (seen in FIG. 4). Jung '982 fails to explicitly disclose at least one diffusion region being provided in which copper of the external copper electrode layers is diffused.
Nishisaka '046 discloses at least one diffusion region (40a - FIG. 3; [0044]) being provided in which copper of the external copper electrode layers (13a - FIG. 3; [0037]) is diffused (described in [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Jung '982 such that at least one diffusion region is provided in which copper of the external copper electrode layers is diffused, as taught by Nishisaka ' 046, in order to obtain a capacitor having high reliability of the connection between the internal electrodes and the external electrodes ([0016]).


    PNG
    media_image1.png
    550
    541
    media_image1.png
    Greyscale

Figure 1: Annotated FIG. 2 of Jung ‘982 with examiner’s labels


In regards to claim 9, Jung ‘982 further discloses wherein the electronic component comprises a multilayer ceramic capacitor (seen in FIG. 4 and described in [0012]).

In regards to claim 10, modified Jung ‘982 further discloses wherein a dimension of the multilayer body in the length direction is about 0.2 mm or more and about 10 mm or less, a dimension of the multilayer body in the width direction is about 0.1 mm or more and about 5 mm or less, and a dimension of the multilayer body in the lamination direction is about 0.1 mm or more and about 5 mm or less (described in Nishisaka ‘046: [0093]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Jung ‘982 such that a dimension of the multilayer body in the length direction is about 0.2 mm or more and about 10 mm or less, a dimension of the multilayer body in the width direction is about 0.1 mm or more and about 5 mm or less, and a dimension of the multilayer body in the lamination direction is about 0.1 mm or more and about 5 mm or less, as taught by Nishisaka ‘046, in order to obtain a capacitor having a capacitance of about 10 µF ([0093]).
Furthermore, it would have been an obvious matter of design choice to construct the electronic component of Jung ‘982 such that a dimension of the multilayer body in the length direction is about 0.2 mm or more and about 10 mm or less, a dimension of the multilayer body in the width direction is about 0.1 mm or more and about 5 mm or less, and a dimension of the multilayer body in the lamination direction is about 0.1 mm or more and about 5 mm or less, as taught by Nishisaka ‘046, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung ‘982 in view of Nishisaka ‘046 as applied to claim 1 above, and further in view of Lee (US 20200058445 and hereinafter Lee ‘445).
In regards to claim 4, modified Jung ‘982 further discloses an outer layer portion (Jung ‘982: portions of body 110 referenced by c as seen in FIG. 4 and described in [0031]) on both sides of the inner layer portion in the lamination direction (seen in FIG. 4); wherein the outer layer portion has a thickness (outer layer portions inherently have a thickness); wherein the side gap portion has a thickness (side gap portions inherently have a thickness). Jung ‘982 as modified by Nishisaka ‘046 fails to explicitly disclose wherein the outer layer portion has a thickness larger than a thickness of the side gap portion.
Lee ‘445 discloses wherein the outer layer portion (upper cover portion as described in [0058]) has a thickness (see [0058], noting the upper cover portion having a thickness of 20 µm or less) larger than a thickness of the side gap portion (112 – FIG. 4; [0037]) (described in [0039], noting side gap portion 112 having a thickness between 2 µm and 10 µm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Jung ‘982 as modified by Nishisaka ‘046 such that the outer layer portion has a thickness larger than a thickness of the side gap portion, as taught by Lee ‘445, in order to enhance reliability ([0014]).

In regards to claim 5, modified Jung ‘982 further discloses an outer layer portion (Jung ‘982: portions of body 110 referenced by c as seen in FIG. 4 and described in [0031]) on both sides of the inner layer portion in the lamination direction (seen in FIG. 4); wherein 
the outer layer portion includes a lower outer layer portion (portion of body 110 referenced by downward c as seen in FIG. 4) on a first side (downward side of component 100 in FIG. 4) on which a substrate is mounted (described in [0070]), and an upper outer layer portion (portion of body 110 referenced by upward c as seen in FIG. 4) on a second side (upward side of component 100 in FIG. 4) opposite to the first side in the lamination direction of the inner layer portion (seen in FIG. 4); and 
the upper outer layer portion has a thickness tgl (the upper outer layer portion inherently has a thickness). Jung ‘982 as modified by Nishisaka ‘046 fails to explicitly disclose the upper outer layer portion having a thickness tgl of about 10 µm ≤ tg1 ≤ about 20 µm.
Lee ‘445 discloses the upper outer layer portion (upper cover portion as described in [0058]) having a thickness tgl of about 10 µm ≤ tg1 ≤ about 20 µm (see [0058], noting the upper cover portion having a thickness of 20 µm or less).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Jung ‘982 as modified by Nishisaka ‘046 such that the upper outer layer portion has a thickness tgl of about 10 µm ≤ tg1 ≤ about 20 µm, as taught by Lee ‘445, in order to enhance reliability ([0014]).
Furthermore, while the specific ranges of “the upper outer layer portion has a thickness tgl of about 10 µm ≤ tg1 ≤ about 20 µm” is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 6, modified Jung ‘982 further discloses wherein the side gap portion has a thickness ts (side gap portions inherently have a thickness). Jung ‘982 as modified by Nishisaka ‘046 fails to explicitly disclose wherein the side gap portion has a thickness ts of about 5 µm ≤ ts ≤ about 12 µm.
Lee ‘445 discloses wherein the side gap portion (112 – FIG. 4; [0037]) has a thickness ts of about 5 µm ≤ ts ≤ about 12 µm (described in [0039], noting side gap portion 112 having a thickness between 2 µm and 10 µm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Jung ‘982 as modified by Nishisaka ‘046 such that the side gap portion has a thickness ts of about 5 µm ≤ ts ≤ about 12 µm, as taught by Lee ‘445, in order to enhance reliability ([0014]).
Furthermore, while the specific ranges of “wherein the side gap portion has a thickness ts of about 5 µm ≤ ts ≤ about 12 µm” is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jung ‘982 in view of Nishisaka ‘046 as applied to claim 1 above, and further in view of Kaneda (US 20190237263 and hereinafter Kaneda ‘263).
In regards to claim 11, modified Jung ‘982 further discloses wherein the dielectric layers are each made of a ceramic material including barium and titanium (described in Jung ‘982: [0042] & [0043]). Jung ‘982 as modified by Nishisaka ‘046 fails to explicitly disclose wherein the dielectric layers are each made of a ceramic material including dysprosium.
Kaneda ‘263 discloses wherein the dielectric layers (11 – FIG. 1; [0015]) are each made of a ceramic material including dysprosium (described in [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Jung ‘982 as modified by Nishisaka ‘046 such that the dielectric layers are each made of a ceramic material including dysprosium, as taught by Kaneda ‘263, in order to adjust balance between sites in which an additive element is solid-solved and to achieve high reliability ([0021]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung ‘982 in view of Nishisaka ‘046 as applied to claim 1 above, and further in view of Kim et al (US 20130063862 and hereinafter Kim ‘862).
In regards to claim 12, modified Jung ‘982 further discloses each of the dielectric layers having a thickness (dielectric layers inherently have a thickness). Jung ‘982 as modified by Nishisaka ‘046 fails to explicitly disclose wherein a thickness of each of the dielectric layers is about 0.40 µm or more and about 0.50 µm or less.
Kim ‘862 discloses wherein a thickness of each of the dielectric layers (1 – FIG. 2; [0041]) is about 0.40 µm or more and about 0.50 µm or less (see Table 3, Sample No. Example 3, noting a thickness of the dielectric layers being 0.4 µm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Jung ‘982 as modified by Nishisaka ‘046 such that a thickness of each of the dielectric layers is about 0.40 µm or more and about 0.50 µm or less, as taught by Kim ‘862, in order for no dielectric breakdown and no delamination to occur ([0128]).

In regards to claim 13, modified Jung ‘982 further discloses a number of the dielectric layers included in the multilayer main body (seen in FIG. 4). Jung ‘982 as modified by Nishisaka ‘046 fails to explicitly disclose wherein a number of the dielectric layers included in the multilayer main body is fifteen or more and 700 or less.
Kim ‘862 discloses wherein a number of the dielectric layers (1 – FIG. 2; [0041]) included in the multilayer main body (10 – FIG. 2; [0041]) is fifteen or more and 700 or less (described in [0113], noting 190 to 250 layers).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Jung ‘982 as modified by Nishisaka ‘046 such that a number of the dielectric layers included in the multilayer main body is fifteen or more and 700 or less, as taught by Kim ‘862, in order to obtain a multilayer ceramic capacitor having excellent withstand voltage characteristics and reliability ([0128]) as well as having a desired capacitance.

In regards to claim 14, modified Jung ‘982 further discloses each of the internal nickel electrode layers having a thickness (internal nickel electrode layers inherently have a thickness). Jung ‘982 as modified by Nishisaka ‘046 fails to explicitly disclose wherein a thickness of each of the internal nickel electrode layers is about 0.25 µm or more and about 0.33 µm or less.
Kim ‘862 discloses wherein a thickness of each of the internal nickel electrode layers (21 & 22- FIG. 2; [0041] & [0046]) is about 0.25 µm or more and about 0.33 µm or less (see Table 3, Sample No. Example 3, noting a thickness of the internal electrodes being 0.3 µm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Jung ‘982 as modified by Nishisaka ‘046 such that a thickness of each of the internal nickel electrode layers is about 0.25 µm or more and about 0.33 µm or less, as taught by Kim ‘862, in order for no dielectric breakdown and no delamination to occur ([0128]).

In regards to claim 15, modified Jung ‘982 further discloses a number of the internal nickel electrode layers (seen in FIG. 4 and described in [0007]). Jung ‘982 as modified by Nishisaka ‘046 fails to explicitly disclose wherein a number of the internal nickel electrode layers is fifteen or more less and 700 or less.
Kim ‘862 discloses wherein a number of the internal nickel electrode layers (21 & 22- FIG. 2; [0041] & [0046]) is fifteen or more less and 700 or less (described in [0113], noting 190 to 250 layers).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Jung ‘982 as modified by Nishisaka ‘046 such that a number of the internal nickel electrode layers is fifteen or more less and 700 or less, as taught by Kim ‘862, in order to obtain a multilayer ceramic capacitor having excellent withstand voltage characteristics and reliability ([0128]) as well as having a desired capacitance.

Allowable Subject Matter
Claims 2-3, 7-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claims 2 and 16-17, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein the diffusion regions are provided on both side portions of the internal nickel electrode layers in the width direction, and each has a dimension in the width direction of about 1 µm or more and about 50 µm or less.
Nishisaka ‘046 discloses (in FIG. 3 and [0011]) diffusion regions (40a) being provided on end portions of the internal electrode layers in the longitudinal direction, each having a depth not smaller than about 0.5 µm and not greater than about 5 µm; however, Nishisaka ‘046 is silent on the diffusion regions being provided on both side portions of the internal electrode layers in the width direction, each diffusion region having a dimension in the width direction of about 1 µm or more and about 50 µm or less.

In regards to claim 3, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein the diffusion regions are provided on both side portions of the internal nickel electrode layers in the width direction, and each has a dimension in the width direction of about 1 µm or more and about 5 µm or less.
Nishisaka ‘046 discloses (in FIG. 3 and [0011]) diffusion regions (40a) being provided on end portions of the internal electrode layers in the longitudinal direction, each having a depth not smaller than about 0.5 µm and not greater than about 5 µm; however, Nishisaka ‘046 is silent on the diffusion regions being provided on both side portions of the internal electrode layers in the width direction, each diffusion region having a dimension in the width direction of about 1 µm or more and about 5 µm or less.

In regards to claim 7, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of the internal nickel electrode layers include at least one diffusion region being provided in which copper of the external copper electrode layers is diffused, wherein the diffusion region is provided at a portion covered by the external nickel layer in the internal nickel electrode layers.
Nishisaka ‘046 discloses (in FIG. 3 and [0011]) the diffusion region (40a) being provided at a portion covered by an external copper layer in the internal nickel electrode layers. Jung ‘982 discloses (in FIG. 4) internal nickel electrode layers being covered by external copper layers and external nickel layers. However, the combination of Jung ‘982 in view of Nishisaka ‘046 does not disclose the diffusion region being provided at a portion covered by the external nickel layer in the internal nickel electrode layers.

In regards to claim 8, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein at least one of a nickel-based oxide or a silicon-based oxide is provided between the external copper electrode layer and the external nickel layer. Jung ‘982 discloses (in [0067]) a nickel-based oxide or a silicon-based oxide being included in between the external copper electrode layer and the external nickel layer; however, Jung ‘982 does not specifically disclose the nickel-based oxide or the silicon-based oxide being provided between the external copper electrode layer and the external nickel layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150243439 – FIG. 2 
US20180374643 – FIGs. 1 & 2 
US20080210564 – FIGs. 1 & 2 
US20160093438 – FIG. 4 
US20080123248 – FIG. 1 
US20080145551 - FIG. 1 
US20070297119 – FIG. 5A & 5B and [0080]
CN105957713 – FIG. 3 and [0037] of translation
EP 0964415 – [0034], [0035] & [0043] 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848  

/David M Sinclair/Primary Examiner, Art Unit 2848